Hoffman, O. W., J.
In an action for divorce or alimony the petition must allege jurisdictional facts in conformity with the provisions of Section 11980 of the General Code. It is necessary that the petition state that the plaintiff has been a resident of the state for at least one year and a bona fide resident of the county for thirty days immediately preceding the filing of the petition. If, however, the plaintiff has not had a bona fide residence in the county for thirty days immediately preceding the filing of the petition there must be an allegation that the cause of action arose in the county in which the suit is entered. An allegation in the petition that “the plaintiff has been for more than one year last past a bona fide resident of Hamilton county, state of Ohio,” is sufficiently comprehensive under Section 11980 to confer jurisdiction to hear and determine the cause in Hamilton county.
*484In the case tinder consideration the petition states that:
“The plaintiff, Gold'ie Cozart, says that she is now and has been for more than one year last past a Iona fide resident of Hamilton county, state of Ohio.”
Notwithstanding that this allegation Is sufficient to confer jurisdiction, counsel for the defendant contends that the petition was not filed until twenty-three days after it was signed and sworn to by the plaintiff.
In a suit for 'divorce and alimony judgment can not be taken by default without evidence.
No verification of the petition is required — 'Section 12003 of the General Code. If, however, the petition be verified this does not preclude the plaintiff’s adducing evidence showing that at the time of the filing of the petition she was for thirty days previous thereto a Iona fide resident of the county.
The allegations of the pleadings “are taken to refer to the conditions as existing at the time of the beginning of the action unless otherwise stated.” Yol. 1 Bates Pleading and Practice, page 462.
If at the time of the hearing of the cause the jurisdictional facts are sustained by the evidence, it is immaterial that at some time previous to filing the petition it was verified by the plaintiff.
The motion for a new trial is overruled.